  Case 14-26138         Doc 66     Filed 05/03/19 Entered 05/03/19 08:41:56              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-26138
         Teresa M Hollis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/16/2014.

         2) The plan was confirmed on 10/06/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/05/2019.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,000.00.

         10) Amount of unsecured claims discharged without payment: $30,454.97.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-26138        Doc 66      Filed 05/03/19 Entered 05/03/19 08:41:56                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $11,908.45
        Less amount refunded to debtor                         $288.14

NET RECEIPTS:                                                                                 $11,620.31


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $514.82
    Other                                                                  $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,546.82

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICASH LOANS LLC            Unsecured         500.00           NA              NA            0.00       0.00
ATG CREDIT                     Unsecured         177.00           NA              NA            0.00       0.00
ATG CREDIT                     Unsecured         204.00           NA              NA            0.00       0.00
ATG CREDIT                     Unsecured         275.00           NA              NA            0.00       0.00
CAPITAL ASSET RECOVERY         Secured        1,290.00         828.07          828.07        828.07      55.42
CAVALRY INVESTMENTS            Unsecured            NA           0.00            0.00           0.00       0.00
CAVALRY SPV I                  Unsecured         200.00          0.00            0.00           0.00       0.00
CAVALRY SPV I                  Unsecured            NA           0.00            0.00           0.00       0.00
CITY OF CHICAGO PARKING BUREAU Unsecured            NA         410.00          410.00          41.00       0.00
COLLECTION COMPANY OF AMERIC Unsecured           450.00           NA              NA            0.00       0.00
CREDIT COLLECTION SERVICES     Unsecured          21.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP           Unsecured         258.00           NA              NA            0.00       0.00
CREDIT PROTECTION              Unsecured         328.00           NA              NA            0.00       0.00
DEBT RECOVERY SOLUTION         Unsecured         231.00           NA              NA            0.00       0.00
Enhancrcvrco                   Unsecured         301.00           NA              NA            0.00       0.00
H&R BLOCK BANK                 Unsecured         500.00        377.68          377.68          37.77       0.00
IL DEPT OF REVENUE             Priority             NA         658.49          658.49        658.49        0.00
IL DEPT OF REVENUE             Unsecured            NA          64.80           64.80           6.48       0.00
ILLINOIS TITLE LOANS           Unsecured         500.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       3,000.00       2,982.40        2,982.40      2,982.40        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         634.95          634.95          63.50       0.00
LOYOLA UNIVERSITY MED CTR      Unsecured         500.00           NA              NA            0.00       0.00
LOYOLA UNIVERSITY MEDICAL CNT Unsecured       4,126.00       5,321.63        5,321.63        532.16        0.00
LVNV FUNDING                   Unsecured            NA         405.92            0.00           0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         376.00           NA              NA            0.00       0.00
MERRICK BANK                   Unsecured      1,154.00         979.73          979.73          97.97       0.00
MIRAMEDRG                      Unsecured          71.00           NA              NA            0.00       0.00
NICOR GAS                      Unsecured         100.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         200.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured      7,000.00       7,064.50        7,064.50        706.45        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-26138     Doc 66     Filed 05/03/19 Entered 05/03/19 08:41:56                  Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim          Claim        Claim       Principal       Int.
Name                           Class    Scheduled       Asserted     Allowed        Paid          Paid
US DEPT OF EDUCATION        Unsecured     10,443.00      10,637.79    10,637.79      1,063.78         0.00
VILLAGE OF MAYWOOD WATER    Unsecured      1,490.00             NA           NA           0.00        0.00
WEBBANK                     Unsecured      1,331.00             NA           NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                         Claim           Principal               Interest
                                                       Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                   $0.00              $0.00                 $0.00
      Mortgage Arrearage                                 $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                          $828.07            $828.07                $55.42
      All Other Secured                                  $0.00              $0.00                 $0.00
TOTAL SECURED:                                         $828.07            $828.07                $55.42

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00             $0.00                 $0.00
       Domestic Support Ongoing                           $0.00             $0.00                 $0.00
       All Other Priority                             $3,640.89         $3,640.89                 $0.00
TOTAL PRIORITY:                                       $3,640.89         $3,640.89                 $0.00

GENERAL UNSECURED PAYMENTS:                       $25,491.08            $2,549.11                 $0.00


Disbursements:

       Expenses of Administration                          $4,546.82
       Disbursements to Creditors                          $7,073.49

TOTAL DISBURSEMENTS :                                                                   $11,620.31




UST Form 101-13-FR-S (09/01/2009)
  Case 14-26138         Doc 66      Filed 05/03/19 Entered 05/03/19 08:41:56                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
